Case: 22-10264     Document: 00516467883         Page: 1     Date Filed: 09/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  September 12, 2022
                                  No. 22-10264
                                                                     Lyle W. Cayce
                                Summary Calendar                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Selvin Omar Canales,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:21-CR-280-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Selvin Omar Canales pled guilty to illegal reentry after deportation
   and was sentenced within the guidelines range to 46 months in prison and
   three years of supervised release. He asserts that he was not informed that
   the statutory enhancement provision in 8 U.S.C. § 1326(b)(2) was an


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10264      Document: 00516467883          Page: 2    Date Filed: 09/12/2022




                                    No. 22-10264


   essential element of the offense to which he was pleading guilty, rendering
   his guilty plea unknowing and involuntary. He also alleges that the statutory
   enhancement provision in § 1326(b) and any prison term in excess of the
   maximum allowed under § 1326(a) are unconstitutional. Canales concedes
   that his arguments concerning § 1326(b) are foreclosed and indicates that he
   wishes to preserve them for further review. The Government has moved for
   summary affirmance or, alternatively, for an extension of time to file a brief.
          The parties are correct that the issues raised on appeal are foreclosed
   by Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States
   v. Pervis, 937 F.3d 546, 553–54 (5th Cir. 2019).          Therefore, summary
   affirmance is appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d
   1158, 1162 (5th Cir. 1969). Accordingly, the Government’s motion for
   summary affirmance is GRANTED, the Government’s alternative motion
   for an extension of time to file a brief is DENIED AS MOOT, and the
   district court’s judgment is AFFIRMED.




                                          2